820 F.2d 1219Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sylvester A. GRAVES, Petitioner-Appellant,v.Edward W. MURRAY, Director;  Mary Sue Terry, AttorneyGeneral of Virginia, Respondents-Appellees.
No. 87-7543.
United States Court of Appeals, Fourth Circuit.
Submitted April 30, 1987.Decided June 9, 1987.

Before HALL, ERVIN and WILKINS, Circuit Judges.
Sylvester A. Graves, appellant pro se.
Thomas Drummond Bagwell, Assistant Attorney General, Office of the Attorney General of Virginia, for appellees.
PER CURIAM:


1
Our review of the record and the decision of United States Magistrate discloses that this appeal from the order refusing relief under 28 U.S.C. Sec. 2254 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, deny a certificate of probable cause to appeal, and dismiss the appeal on the reasoning of the Magistrate.  Graves v. Murray, C/A No. 86-733-R (E.D.Va., Feb. 9, 1987).


2
DISMISSED.